OPINION OF COURT.
The following is taken verbatim from the opinion.
VICKERY, J.
The record is pretty clear that Miss Mc-Cormack gave up any and all rights against Arthurs that she had, and theie apparently was a substitution of Schellentrager for Ar-thurs to pay Miss McCormack’s debt, or the debt due Miss McCormack. In other words,there was a novation and plaintiff became the principal debtor and at once owed whatever was due Miss McCormack. If this be true, then it disposes of one of the objections to the judgment that was rendered in the court below, that is, that it was the agreement to pay another’s debt and, not being in writing, it comes within the statute of frauds, and is, therefore, unenforcible. We think, because of the arrangement, it shows that it becomes the debt of Schelletrager to Miss McCormack, and therefore it was not within the statute of frauds and did not need to be in writing.
No reversible error appearing on the record, the judgment will be affirmed.
(Sullivan, PJ. and Levin, J. concur.)